Order entered September 12, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00768-CV

      IN THE GUARDIANSHIP OF RICHARD W. THOMPSON, JR.,
              AN ALLEGED INCAPACITATED PERSON

                  On Appeal from the Collin County Probate
                           Collin County, Texas
                   Trial Court Cause No. GA1-0261-2018

                                    ORDER

      By order dated August 26, 2022, we denied appellant’s motion requesting

certain records because the Court does not have those records. Before the Court is

appellant’s September 8, 2022 “Emergency Motion to Clarify Order Denying

Appellant’s Record Request.” We DENY the motion.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE